Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed 5/18 modify the scope of the claims.  Applicant is helpfully reminded of their continuing obligation to practice candor in all dealings before the Office.  See MPEP §2000.01.
When amending or adding new claims, applicant’ must show support for the claim amendments.  See MPEP §2163(II)(A).
Applicant has not pointed out where the new (or amended) claim is supported.  Page 5 of 7, Remarks, filed merely present the assertions “”amendments can be found throughout the disclosure” and “no new matter is introduced.”  These generalized assertions do not clearly point out where the new or amended claim is supported.  A appropriate response stating where support for new amendments will be found must be shown See MPEP §2163(II)(A).

Election/Restrictions
Newly amended independent claim 1 and subsequent depending claims may be directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The previously examined and searched claims were drawn to a method where stiffness is controlled by varying thinness of layers in specific locations to engineer specific forces for adjusting/aligning teeth.  By amending the claims to require the thickness to be uniform may be moving toward claiming a different invention of using controlled polymerization to adjust stiffness (see Applicant’s written description ¶130).  It is noted that the support for the amendment found in paragraph 130 actually recites “substantially uniform”, thereby allowing for some relative degree of non uniformity.  Further dependent claim 5 further requires changes in thickness. As such the current claims are still interpreted to encompass non uniform thickness.
Controlling stiffness by changes in thickness is independent and distinct from controlling through polymerization.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, any claims explicitly drawn to controlling stiffness through controlling the polymerization will be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Objections
Claim 1 is objected to because of the following informalities:  The newly presented amendment sates “wherein the first region and the second region provide for a uniform thickness with varying stiffness throughout”, however the only possible support could be found in paragraph 130 of the originally filed written description.  Paragraph 130 states:  “In some embodiments, variations in stiffness and/or other material properties of the appliance can be achieved independently from the appliance geometry. For example, it may be desirable in some instances to produce a variable stiffness appliance while maintaining a substantially uniform appliance thickness.”

As the claim is presented, the claim appears to infer a completely uniform   thickness and not a nearly but not wholly uniform thickness as provide by the modifier “substantially” as provided in the written description. 
Further note claim 5 which depends from claim 1, which requires different thicknesses.  For claim 5 to be enabled, the understanding of claim 1 must require thickness variations.  
  Appropriate correction is required.

For the purpose of examination, the understanding from the specification is applied to the term “uniform”, where uniform may also include some amount of thickness variation (i.e. substantially uniform or non-uniform), as it appears the amendment is a typo.  

It is further noted, with this interpretation and understanding from the Applicant’s originally filed written description (i.e. ¶130), it is unclear what is the amount of thickness variation may be accepted to differentiate between substantially uniform and non-uniform.  The standard to differentiate is not provided for the written description.  Further clarification and/or correction is required. 

	

Response to Arguments

Applicant's arguments directed to newly amended claims filed 5/18/2022 have been fully considered but they are not persuasive, as provided below in the following prior art rejections. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 13, 27-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillard (US 7,077,646 B2) in view of Dinh et al. (US 2013/0323665) in view of Ferčec (Ferčec et al.  Determination of stresses and forces on the orthodontic system by using numerical simulation of the finite elements method. Acta Phys Po A, 122 (2012), pp. 659-665) in supporting view of Howard et all (US 20150305830 A1) and supporting view of Shivapuja et al. (US 20160256240 A1).

    PNG
    media_image1.png
    717
    415
    media_image1.png
    Greyscale

Regarding claims 1, 2, 4 & 13, 28, the process of forming a orthodontic appliance using standard orthodontic determination of forces to apply to teeth for proper alignment, transferring the info to a CAD file [the CAD file is a set of generated instructions for manufacturing the shell.]  generating instructions  and subsequently 3D printing the appliance would be a obvious application of 3d printing in the orthodontic art at the time of the invention.  The process of deterring forces for teeth alignment was well understood at the time of the invention, and commonly used when forming orthodontic shells for the purpose to alignment.  Further, shells were known to be capable of being 3D printed.  As such, on of ordinary skill in the art would be expected to perform standard orthodontic determining procedures and then using the determined information to 3D print a known printable orthodontic appliance using known conventional 3D printing techniques such as Stereolithography (see Hillard).  
(61) It should be understood that within the infrastructure of a commercial orthodontic service center providing services based on the present invention, a CAD technician will make a number of decisions regarding exactly how a case is to be treated based on all of the analytical tools at his or her disposal, including such pre-determined data as statistical tooth norms, along with the instructions from the attending orthodontist. For example, once the aligners have been designed and completed at a virtual level using the CAD model, the resulting modified set of models can be converted from CAD manipulatable code into code suitable for operating rapid prototyping machines that use stereo lithography methods to produce hard physical patterns. Patterns produced in this manner in turn serve as suck-down patterns for forming a series of actual aligners (step 166 in FIG. 16).
Hillard method is for fabricating an orthodontic appliance for treating/adjusting/aligning a patient's teeth, by generating instructions to instruct a fabrication machine to directly fabricate the orthodontic appliance with the determined geometry, wherein the instructions comprises building the integrally formed shell of the orthodontic appliance in a layer-by-layer fashion.
Specifically Hillard teaches, determining a movement path to move one or more teeth from an initial arrangement to a target arrangement (This is a fundamental step of Orthodontics.  The understood fundamental purpose of Orthodontics is to move mis-aligned teeth into proper alignment.  Properly aligned teeth is the target alignment. Determining the path of a tooth from point A to point B is required of a orthodontist in order to perform the process of moving the tooth to its desired location.  Implicit understanding in Hillard.) also ; 
determining a force system to move the one or more teeth along the movement path (Hillard, Fig. 16 -161-164 – “configure aligner” – Note: aligning teeth requires force to move teeth.  It naturally requires determine forces to move teeth along a path as desired.  Without “determining” the forces required to move teeth into desired alignment, the forces would be random and would potentially move teeth in undesired ways which could hurt or injure a patient.  As such “determining” the force and path is inherent known process of teeth alignment summarized in the flowchart shown in figure 16.  For additional support see Ferčec which provides a paper discussing factors when determine the evaluation of forces in orthodontics.
Further note Hilliard’s description of step 164 – “In general, the technician manipulates the CAD model to create a progressive series of aligners with features for accommodating aligner auxiliaries (step 165 in FIG. 16) for sequential use during the patient's orthodontic treatment. The technician working with the CAD system can create multiple virtual models representing the incremental, but progressive movement of teeth between the "as scanned" occlusion and the desired final occlusion. In addition, the technician can use the CAD system to move specific teeth according to treatment objectives to desired positions as would be considered ideal at the end of a specific phase of treatment for which aligner auxiliaries are to be employed. Movements accomplished by the CAD technician can include correction of individual teeth in terms of torque, tip, prominence, rotation, bodily movement, and to a degree intrusion and extrusion.”),
the force system comprising at least one force component and at least one second force component (It is naturally understood the force system will have numerous force components.  Generically, according to Newton’s 3rd law, for every action there is a equal and opposite action.  Thus [for a illustrative example] a system wherein an appliance pushing on one tooth with have at least 2 force components.  The tooth pushing on the appliance and the appliance pushing on the tooth.  Alternatively, appliances are understood to have the ability/capability to apply multiple different forces to the same or different teeth to move them in a desired location.  Furthermore, the generic recitation of a first and second force component can be considered relative to the defined xyz dimensions.  A force in the xy plane will have both a x direction force component, a y direction force component and even a z direction force component.  See also Ferčec figures 4 and 5 demonstrating the numerous force components associated with a bracket on a lateral incisor.  As shown a simple generic bracket has at least a first and second force component.)

    PNG
    media_image2.png
    357
    561
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    398
    472
    media_image3.png
    Greyscale


determining a geometry (Hilliard Fig. 1 and 8 steps 164 of fig. 16 – see Hillard text regarding step 164) and material composition of an integrally formed shell of an orthodontic appliance configured to produce the force system
wherein the integrally formed shell comprises two or more of heterogeneous material properties

wherein the two or more heterogeneous material properties comprises a first material property corresponding to a first region (progressive aligner 20 made of a first material – first region entirety of teeth) and a second material property corresponding to a second region (Figs 10-12 – material property of each of 50, 52, and 54 are different and apply force to a specific second region.   Note 52 is a rubber band to apply a pulling force and 50 is a structure to apply a pushing force), the second material property being different than the first material property, wherein the first region is configured to implement the at least one first force component and the second region is configured to implement the at least one second force component (note: the force applying structures of figures 10-12 may be used alone or in combination to apply diff forces to different regions as need, while aligner 20 also applies forces for alignment.); and 
Conventional direct fabrication techniques (i.e. 3D printing) include Stereolithography1 (See Dinh ¶17 & Shivapuja et al. ¶13), .  Stereolithography as understood in the art and also disclosed in the Applicant’s originally written description 
[claims 1, 2 & 4] The further limitation of using a direct fabrication technique form orthodontic aligners of Hillard is a obvious manufacturing design choice which would be a selectable option known to be performed by one of ordinary skill in art at the time of the invention.  For support see Dinh et al. which cites Hillard 7,077,646 (Dinh et al. ¶[0015]).  As taught in Dinh et al. the cad files of Hillard would be used of additive (3d print) and/or subtractive manufacturing (Ding et al. [¶0011]) when forming progressive aligners directly analogous to the aligners 20 as disclosed in Hillard.   Additive processes such as the prior art disclosed 3d printing is a direct fabrication technique that builds the geometry of a integrally formed shell of the orthodontic appliance by extruding the polymer material in a layer-by-layer technique (AKA. 3D printing – Dinh et al.,  Shivapuja et al.  as discussed below see entire document ¶36,71,175 etc..).  )
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aligner fabrication step of Hillard as taught by Dinh, since simple substitution of one known fabrication technique to obtain predictable results of forming an aligner is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Additionally, regarding the limitation of wherein the shell is integrally formed.  It is noted the Applicant’s internal protrusions (fig. 4) and external force receptacles (106/104 fig. 1 and ¶s 84-85)  are further described as being integrally formed with the shell, as compared to Hillard which makes the analogous separable structure by punching a hole and fixing a tack to be either or both a internal protrusion or external anchor/receptacle.  Forming the structure of Hillard as a integral structure would be considered a obvious variant to one or ordinary skill in the art, as to mere change in a device from integral to separable or integral to separable is considered a obvious modification to one of ordinary skill in the art.   See MPEP §2144.04 V B, C & E.
For further support demonstrating the known capability at the time where the orthodontic shell components are integral see Howard et al. figure 13, elements 212.  Elements 212 are described as integrally formed “buttons” on/in the shell for applying determined forces to the teeth.  These buttons are directly analogous to the components identified in Hillard for the same functions in a orthodontic shell device. 
Similarly, Shivapuja et al. also teaches and demonstrates integrally formed components of a orthodontic shell appliance.  Shivapuja et al. also further teaches the integral shells may be specifically 3D printed.  The process of Shivapuja et al. includes the claimed determining of geometries and forces to align teeth, then subsequently 3d printing a integral orthodontic shell for the purpose of aligning teeth (See Entire document.)
 It would be obvious to one of ordinary skill in the art at the time of the invention to modify the separable components of the shell device of Hillard as a integral structure as disclosed in Howard et al. and/or Shivapuja et al, as simply making a integral structure instead of a separable structure in the absence of unexpected results or benefit is considered a obvious variant at the time of the invention.

	Further regarding the limitation of “wherein the first region and the second region provide for a uniform thickness with varying stiffens throughout… wherein stiffer portions of the orthodontic appliance are configure to exert a different force on the one or more teeth than less stiff portions of the orthodontic appliance”, this limitation does not provide a clear distinction over what is known and taught in the prior art at the time of the invention.  As provided in the Applicant’s written description, stiffness is merely a function of thickness.  A thinner portion is less stiff than a thicker portion.  
Similarly, Dinh teaches the aligner (analogous to the one claimed and in Hillard2  Invisalign orthodontic shell aligner 20) may be formed of different material layers, thickness, etc… in order to provide aligning benefits (i.e. strength, force, etc).  See Digh paragraphs 22 and 36).  See Digh paragraphs 22, 33 and 36).  Note paragraph 33 discloses the appliance is a polymeric shells, and as state in paragraph 36 states “wherein a first layer has a first thickness and a second layer has a second thickness; wherein at least one of the layers has a non-uniform thickness;”.  A layer having non uniform thickness is a layer of the same material having two different stiffness for providing different forces to align/move teeth, in the same manner as understood from the claim and written description of stiffness. (NOTE: Regarding the Applicant’s limitation of “uniform thickness”, the specificity only provides for “substantially uniform”, thus not completely uniform and fails to provide a relative distinction what is understood to be between substantially uniform and non-uniform. Thus even though Digh may state the shell may contain a non-uniform thickness, this non uniform thickness may still be within the realm of being considered substantially uniform.  Minimal fluctuation in thickness and the selection of different materials for layers as taught in Digh are used to engineer orthodontic shells to provide precise realignment/adjustment of teeth.
In view of Dinh, it would be to one of ordinary skill in the art to use additive/subtractive forming to form a shell type orthodontic appliance having different thickness, and thus different stiffness, as the appliances as claimed were known and used at the time of the invention, and known to be formed by the method as claimed.

Additionally, Shivapuja et al. teaches the same.  Shivapuja teaches polymeric orthodontic shells are known prior to the invention to be formed by additive/subtractive (i.e. 3d printing).  The shells are disclosed to be capable of having “ribs” that provide forces (¶36,71,175 etc..).  Similarly as understood from the Applicant’s written description, ribs are changes in thickness that provide forces from changes in “stiffness”.    
In view of Shivapuja, it would be to one of ordinary skill in the art to use additive/subtractive forming to form a shell type orthodontic appliance having different thickness (i.e. ribs), and thus different stiffness, as the appliances as claimed were known and used at the time of the invention, and known to be formed by the method as claimed.

In summary, generate instructions (i.e. Hillard Cad file) to instruct a fabrication machine to directly fabricate the orthodontic appliance with the determined geometry, wherein the instructions comprises building the integrally formed shell of the orthodontic appliance in a layer-by-layer fashion, would be obvious to one of ordinary skill in the art as, orthodontic shells designed produced from generated CAD (Hillard) were well known in the art at time of the invention to be produced by direct fabrication printing techniques (i.e. Stereo Lithography) which is layer by layer by layer.
Regarding claim 33, the choosing of the location of the change in thickness/ribs would be a obvious design choice.  Note, specifically placing the thickness changes 




Regarding claim 27, Hilliard and Dinh in view of Howared and/or Shivapuja disclose the method of claim 1, wherein the heterogeneous material properties comprise one or more of a heterogeneous material thickness, a heterogeneous stiffness, and a heterogeneous material composition (Hillard Figs. 10-12 – the system for applying forces is formed of different materials [i.e. Heterogeneous material composition].  Similarly, Dinh teaches the aligner (analogous to the one claimed and in Hillard element 20) may be formed of different material layers, thickness, etc… in order to provide aligning benefits (i.e. strength, force, etc).  


Regarding claims 29, Hilliard and Dinh in view of Howared and/or Shivapuja disclose the system and method of claims 1, may be silent upon wherein the first force component or the second force component is zero Newtons (N).  The amount of force to be applied is a understood optimizable parameter in the orthodontic arts.  Should it be desired a tooth should not be moved, then one would choose not to apply a force. The no force in an area would be equivalent to 0 Newtons.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the force  through routine experimentation and optimization to obtain optimal or desired device performance because the force is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).. 

Regarding claim 33, Hilliard and Dinh in view of Howared and/or Shivapuja disclose the system and method of claims 1.  Providing stiffness along specific axis does not provide a patentable distinction to the claims.  This is obvious in the art of orthodontics.  Depening how teeth are desired to be moved the forces are applied accordingly.  The choice of providing the forces is merely a choice for optimized/desired movement/alignment of the teeth. See regarding claim 1.  Figures demonstrating the common axis and forces are reproduced below.


    PNG
    media_image2.png
    357
    561
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    398
    472
    media_image3.png
    Greyscale

One of ordinary skill in the art would be expected to place the appropriate force producing structures (i.e. ribs/thickness variations) in desired location in order to generate a desired/optimized force to move teeth in a desired location.  As per the cited art, applying forces from braces and/or orthodontic shells was well known at the time of the invention.  The mere selection of a orientation and or location would be within the expected understanding of a Orthodontists skill set.  Merely changing the location of where and how much force provided expected results of moving teeth to expected and well defined locations.  As such it would be obvious to provide the force producing structures in any of the recited locations and/or orientations as recited in claims 34-39, would produce easily anticipated results by a Orthodontist of ordinary skill in the art.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hilliard in view of Dinh et al. in view of Howared and/or Shivapuja disclose in view of Loughborough University [L.U.] (website published 3/5/2015 http://www.lboro.ac.uk/research/amrg/about/the7categoriesofadditivemanufacturing/).

Regarding claims 3, 2 & 4, Hilliard and Dinh in view of Howared and/or Shivapuja disclose the method of claim 2, however are silent upon wherein the additive manufacturing technique comprises one or more of: vat photopolymerization, material jetting, binder jetting, material extrusion, powder bed fusion, sheet lamination, or directed energy deposition.  These 7 identified techniques are the understood 7 categories of Additive Manufacturing.  See website published by Loughborough University disclosing the convention in the art at the time of the invention.  At the time of the invention, one of ordinary skill in the art would known known to use on of the conventionally known additive manufacturing methods at the time in order to perform additive manufacturing.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 5 Hilliard and Dinh in view of Howared and/or Shivapuja in view of L.U. disclose the method of claim 1, wherein the orthodontic appliance comprises the heterogeneous thickness, and wherein thicker portions of the orthodontic appliance are configured to exert a different force on the one or more teeth than thinner portions of the appliance (Function of thicker protrusions demonstrated in figures 21-25 See also Fig. 8 of Hillard.  Protrusions on the interior of a shell are used provide distal and mesial forces), and wherein the thicker portions have a greater stiffness than the thinner portions (see regarding claim 1 – note it is a general understanding and obvious expectation that stiffness is a function of thickness.  This is a generally implicit properties of materials.  
The orthodontic shell is understood to provide different forces to deferent teeth or areas, as such it is obvious and expected that first, second, third, fourth, etc regions as needed will have various thicknesses and structures to account for a desired/need force for the region to achieve the expected and desired result to the teeth.  Selection of the force locations in the orthodontics art is a well known optimizable parameter which one would be expected to contemplate when designing for each unique patient receiving a orthodontic appliance.  One of ordinary skill in the art would be able to design a shell to have forces in locations as need, which would include the arrangement as specified.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.
Regarding claim 6 Hilliard and Dinh in view of Howared and/or Shivapuja in view of L.U. disclose the method of claim 5, further comprising determining locations and geometries for the third region (Hillard Col. 17 lines 40+ Also see regarding claim 5).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hilliard in view of Dinh et al. in view of Howared and/or Shivapuja in view of Loughborough University in further view of Phan et al. (US 2001/0041320 A1).

Regarding claim 7 Hilliard and Dinh in view of Howared and/or Shivapuja in view of L.U. disclose the method of claim 1, however may be silent upon wherein the appliance comprises the heterogeneous stiffness, and wherein stiffer portions of the appliance are configured to exert a different force on the one or more teeth than more elastic portions of the orthodontic appliance.   At the time of the invention it was known in the art that the stiffness of the appliance may be used to apply force to the teeth.  This technique was known and used with shell type appliances as taught in Hilliard and Dinh.  For support see Phan et al. teaching an analogous appliance which utilizes stiffness for aligning teeth with force (See entire Phan et al. document).  
In view of Phan et al. it would be obvious to produce a known device with the process as disclosed in Hilliard.    When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.



Regarding claim 8 Hilliard and Dinh in view of Howared and/or Shivapuja in view of L.U. in view of Phan disclose the method of claim 7, further comprising determining locations and geometries for the first region and second region (Hillard Col. 17 lines 40+ Also see regarding claim 5).

Regarding claim 9 Hilliard and Dinh in view of Howared and/or Shivapuja in view of L.U. in view of Phan disclose the method of claim 7, wherein the stiffer portions comprise a different material composition than the more elastic portions (Phan et al. [¶[0005]).


Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hilliard in view of Dinh et al. in view of Howared and/or Shivapuja in view of Loughborough University in further view of Phan et al.  in view of STAMPLEL et al. (US 2016/0288412 A1)

Regarding claim 10 Hilliard and Dinh in view of Howared and/or Shivapuja in view of L.U. in view of Phan disclose the method of claim 7, however may be silent upon wherein the stiffer portions comprise a different degree of photopolymerization than the more elastic portions.  At the time of the invention this type of material was known and used when using additive manufacturing to create dental structures, thus would be a natural choice when performing the process as disclosed by Hilliard.  Furthermore, it is naturally understood in the art elasticity is a naturally understood function of photo polymerization.  For support see Stampel et al.
Using the process of Hilliard to use additive manufacturing to produce a generic appliance which uses layers of polymer materials for applying force to move teeth would be expected to use a known apparatus for the purpose.  Stampel et al. teaches such apparatus.  See Stampel et al. paragraph [0005], which teaches photopolymers are used in a layer printing apparatus capable of printing dental composite structures.  As stated in paragraph ¶10, photopolymerization controls the stiffness of the material.  Photo polymerization.  “During photopolymerization, covalent bonds are formed by chemical cross-linking, and the resulting polymer network has a relatively high hardness and stiffness due to the strong binding energies of the covalend cross-linking points.” 
In view of Stampel et al, a photopolymerizable polymers known at the time of the invention for use in additive manufacturing devices when making heterogeneous stiffness composite bodies, and capable of use for dental bodies.  As such it would obvious to use a known device and material for the purposes of forming the device of Phan using the process disclosed by Hilliard.
 When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 11 Hilliard and Dinh in view of Howared and/or Shivapuja in view of L.U. in view of Phan in view of Stampel et al.  disclose the method of claim 7, wherein the appliance comprises an increased stiffness along a targeted tooth movement direction and a decreased stiffness away from the targeted tooth movement direction (This is implicit in the orthodontics art.  See also entire Hilliard, Dinh, and  Phan et al. documents).

Regarding claim 12 Hilliard and Dinh in view of Howared and/or Shivapuja in view of L.U. in view of Phan in view of Stampel et al.  disclose the method of claim 7, wherein the orthodontic appliance comprises a plurality of relatively stiff segments joined to each other by one or more relatively elastic portions so as to isolate the forces generated by the plurality of relatively stiff segments from each other (This is implicit in the orthodontics art, this is generically how teeth are pushed, pulled, or held to be in alignment..  See also entire Hilliard, Dinh, and  Phan et al. documents).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/19/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While not applied for the basis of this rejection, Wikipedia also discloses the conventional knowledge stereolithoghaphy as a conventional 3D printing technique as of at least the year 2006,  prior to the invention.  
        2 Hillard – “Invisalign.RTM.. Yet another example of the orthodontic application of digital technologies is seen in the commercial service known as the Invisalign.RTM. program. The Invisalign.RTM. program is based on U.S. Pat. No. 5,975,893 (Chishti et al.), and the many related patents, including in particular U.S. Pat. No. 6,398,548 (Muhammad et al.). As with the other approaches described above, the Invisalign program involves the presentation of a patient's virtually-treated finished occlusion. From that, output methodologies are used to fabricate a series progressive polymeric tooth aligners. Such aligners, sometimes called positioners, are generally similar in appearance to appliances known as mouth guards worn by athletes or the soft plastic appliances worn to protect the teeth against the destructive effects of bruxism. The terms "aligner" and "positioner" are can be viewed as being largely synonymous. An example of an Invisalign aligner 20 is shown generally in FIG. 1. The removable aligner 20 has a polymeric shell with a plurality of cavities 24 to receive the patient's teeth 10, as illustrated in FIG. 1(a). The aligner 20 can be used to engage the patient's upper teeth, lower teeth, or a subset of either of these. However, unlike FIGS. 1, 2, and 2(a), conventional Invisalign aligners do not include openings 26 or aligner auxiliaries 30, as will be described in greater detail below.”